Citation Nr: 0303360	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-20 958	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
March 24, 1998, to March 7, 2000, and in excess of 30 percent 
beginning March 8, 2000, for cervical spine disability.  

2.  Entitlement to an evaluation in excess of 20 percent from 
September 1, 1998, to March 7, 2000, in excess of 30 percent 
from March 8, 2000, to July 14, 2002, and in excess of 40 
percent beginning July 15, 2002, for left shoulder 
disability.  

3.  Entitlement to Department of Veterans Affairs (VA) 
disability benefits for neurological disability of the left 
upper extremity secondary to left shoulder disability and 
cervical spine disability for which VA disability benefits 
have been granted under the provisions of 38 U.S.C.A. § 1151 
(West 2002).  

4.  Entitlement to VA disability benefits for depression 
secondary to pain associated with the veteran's left shoulder 
disability and cervical spine disability for which VA 
disability benefits have been granted under the provisions 
38 U.S.C.A. § 1151.  

5.  Entitlement to VA disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for burn scars on the face 
and left shoulder associated with a Magnetic Resonance 
Imaging (MRI) study ordered by VA.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had honorable active service from February 1961 
to September 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the VA 
Regional Office (RO) in Muskogee, Oklahoma.  In that rating 
decision, the RO granted entitlement to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left shoulder impingement syndrome status post arthrotomy for 
acromioplasty and rotator cuff tear tendinitis (left shoulder 
disability) and entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for cervical spine 
degenerative joint disease (cervical spine disability).  The 
RO assigned a 10 percent evaluation for cervical spine 
disability and a 20 percent evaluation for left shoulder 
disability 


effective November 13, 1998.  The veteran disagreed with the 
effective date as well as the assigned ratings.  In a June 
2000 rating decision, the RO granted a 100 percent evaluation 
under 38 C.F.R. § 4.30 based on the need for post surgical 
convalescence for the veteran's left shoulder disability 
effective from March 24, 1998, to August 31, 1998, with a 20 
percent evaluation effective beginning September 1, 1998; 
this rating decision changed the effective date of the 10 
percent evaluation for cervical spine disability to March 24, 
1998.  The veteran continued his appeal, and in a September 
2000 rating decision, the RO assigned a 30 percent evaluation 
for the left shoulder disability and a 30 percent evaluation 
for the cervical spine disability, both effective March 8, 
2000.  

In September 2001, the veteran and his wife testified at a 
videoconference hearing before the undersigned member of the 
Board.  At that time, the veteran and his attorney raised the 
issue of entitlement to VA disability benefits for scars of 
the face and left shoulder as secondary to an August 1998 MRI 
ordered by VA and performed at The University Hospital and 
also raised the issue of entitlement to VA disability 
benefits for depression as secondary to pain associated with 
the left shoulder and cervical spine disabilities.  Also 
raised was the issue of entitlement to a total disability 
rating for compensation based on unemployability under 
38 C.F.R. § 4.16.  In its December 2001 remand, the Board 
referred these issues to the RO.  

In the December 2001 remand, the Board noted that the veteran 
had also raised the issue of entitlement to VA compensation 
for neurological disability of the left upper extremity and 
neck, to include reflex sympathetic dystrophy and 
degenerative disc disease of the neck, which he asserted were 
components of his left shoulder and cervical spine 
disabilities that resulted from injuries to his neck and left 
shoulder when he fell out of bed during VA hospitalization in 
March 1998.  

In a May 2002 rating decision, the RO assigned December 10, 
1998, as the effective date for the 30 percent rating for the 
veteran's left shoulder disability and denied an effective 
date earlier than March 8, 2000, for a 30 percent rating for 
the veteran's cervical spine disability.  The veteran 
continued his appeal.  Thereafter, in a rating 


decision dated in October 2002, the RO awarded a 40 percent 
rating for left shoulder disability effective July 15, 2002.  
In the same rating decision, the RO characterized the 
cervical spine disability as degenerative disc disease, 
cervical spine, and, using the diagnostic code for limitation 
of motion of the cervical spine, continued the 30 percent 
rating.  It denied entitlement to VA compensation benefits 
for neurological disability of the left upper extremity and 
neck.  In addition, the RO awarded a total disability rating 
for compensation based on unemployability effective July 15, 
2002.  The veteran continued his appeal with respect to the 
ratings assigned for left shoulder disability and cervical 
spine disability.  On a VA Form 9, received at the RO in 
October 2002, the veteran requested a Board hearing at a 
local VA office before a member, or members, of the Board and 
stated that he would accept a videoconference hearing.  

In a rating decision dated in December 2002, the RO denied 
entitlement to VA compensation benefits for depression, 
claimed as secondary to pain associated with the veteran's 
left shoulder disability and cervical spine disability, the 
disabilities for which VA compensation benefits have been 
granted under the provisions 38 U.S.C.A. § 1151.  In the same 
rating decision, the RO denied entitlement to VA compensation 
benefits for burn scars on the face and left shoulder 
associated with an August 1998 MRI study ordered by VA.  In 
late December 2002, the veteran filed with the Board a VA 
Form 9, in which he stated he was appealing the denial of 
compensation benefits for depression and burn scars as well 
as the denial of entitlement to VA compensation benefits for 
neurological disability of the left upper extremity and neck.  
On the VA Form 9, the veteran requested a Board hearing at a 
local VA office before a member, or members, of the Board and 
stated that he would accept a videoconference hearing.  The 
Board construes the veteran's statement on the VA Form 9 
received in December 2002 as a notice of disagreement (NOD) 
with the denial of entitlement to VA compensation benefits 
for depression and burn scars as well as the denial of 
entitlement to VA compensation benefits for neurological 
disability of the left upper extremity and neck.  Since a NOD 
has been filed, the RO must prepare a statement of the case 
(SOC) that addresses these issues.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  See also 38 C.F.R. § 19.29 
(2002).  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a SOC regarding 
the issues of entitlement to VA 
compensation benefits for neurological 
disability of the left upper extremity 
and neck secondary to the veteran's left 
shoulder disability and cervical spine 
disability for which VA disability 
benefits have been granted, entitlement 
to VA compensation benefits for 
depression, claimed as secondary to pain 
associated with the veteran's left 
shoulder disability and cervical spine 
disability, and entitlement to VA 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for burn 
scars on the face and left shoulder 
associated with an August 1998 MRI study 
ordered by VA.  The veteran and his 
representative should be provided the 
opportunity to submit a substantive 
appeal.  

2.  Thereafter, the RO should arrange for 
a hearing for the veteran before a 
traveling member of the Board or a 
videoconference hearing, whichever is 
appropriate, following clarification with 
the veteran.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


